DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Status of Claims
Claims 1-80 filed on December 13, 2019 are pending.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on August 26, 2020 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner and an initialed and dated copy of the Applicant’s IDS form 1449 is attached to the instant Office Action.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and 

The claims 21-24, 60-63 and 78-80 in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
The following claim limitations has/have been interpreted under 35 U.S.C. 112(f) because it uses/they use a generic placeholder "means for" coupled with functional language without reciting sufficient structure to achieve the function: Claims 21-24, 60-63 and 78-80 recite "means for determining", "means for transmitting", "means for receiving", "means for generating", "means for obtaining", "means for facilitating" and "means for providing".
A review of the specification shows that the following appears to be the corresponding structure described in the specification for the 35 U.S.C. 112(f) limitation: 
If applicant wishes to provide further explanation or dispute the examiner's interpretation of the corresponding structure, applicant must identify the corresponding structure with reference to the specification by page and line number, and to the drawing, if any, by reference characters in response to this Office action.
Claims 11-20, 43-49, 52, 57-59, 71 and 73-77 recite "processor is configured to…". processor is well known structure in the art, therefore claims 11-20, 43-49, 52, 57-59, 71 and 73-77 are nonetheless not being interpreted under 35 U.S.C 112 (f).	
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 25-26, 28, 30, 34-44, 46, 48, 52-61,  63-68, 71-75 and 78 is/are rejected under 35 U.S.C. 102(a)(1) and (a)(2) as being anticipated by (WO 2017/164925 A1, hereinafter "Davydov").
Regarding claim 25, Davydov discloses a method for determining a location of a mobile device, comprising:
receiving, from the mobile device, one or more identification values associated with one or more radio beams transmitted by at least one base station (Davydov, [0061-62, 65] obtaining and communicating position information of the UE, beam direction context, beam information which includes index of beam (i.e. identification values). This enables the beam direction and beam angles to be defined in common coordinate system);
determining positioning reference signal information based on the one or more identification values (Davydov, [0065, 0111] The UE may obtain beam information (i.e. beam identification) comprising an index of beam of each of the one or more communication links in which the UE is currently located and information); and
providing the positioning reference signal information to the mobile device (Davydov, [0111] the UE receives a location of the UE based on the beam information and the measurement information comprising time-of-arrival of the beam formed PRS of each of the one or more communication links from the location server).
Regarding claim 26, Davydov discloses wherein providing the positioning reference signal information includes providing angular data for each of the one or more (Davydov, [0073] the time arrival measurements and angular information of the beams).
Regarding claim 28, Davydov discloses wherein providing the positioning reference signal information includes providing a reference signal received power value or a reference signal received quality value for at least one of the one or more radio beams (Davydov, [0045] The measurements may include a Reference Signal Received Power (RSRP)).
Regarding claim 30, Davydov discloses wherein providing the positioning reference signal information to the mobile device includes providing one or more synchronization signal burst index values specifying one or more radio beams to be used for measuring a time of arrival value (Davydov, [0025] The beam information, along with time of arrival measurements, is used to determine the position or improve the position accuracy of the UE).
Regarding claim 34, Davydov discloses receiving, from the mobile device, one or more positioning reference signal measurements associated with the positioning reference signal information (Davydov, [0025] Time Difference of Arrival (OTDOA) or
Enhanced Cellular Identification measurements using received beamformed Positioning Reference Signals (PRSs), using both the measurement information and novel beam information); and
determining the location of the mobile device based on the one or more positioning reference signal measurements (Davydov, [0025] obtain the position of an User Equipment (UE) with a high degree of accuracy in a cellular network).
(Davydov, [0025] The beam information, along with time of arrival measurements, is used to determine the position or improve the position accuracy of the UE).
Regarding claim 36, Davydov discloses wherein the one or more positioning reference signal measurements includes a plurality of time of arrival measurements for each of the at least one base station (Davydov, [0039-40] measurements from eNBs its proximity, including the base station in communicating with the UE (known as its serving eNB), as well as neighboring eNBs).
Regarding claim 37, Davydov discloses wherein the one or more positioning reference signal measurements includes a minimum time of arrival measurement for each of the at least one base station (Davydov, [0025] performs observed time difference of arrival relative to the antenna of the transmitting device and the relative orientation of the device antenna whether of the UE or of an eNB).
Regarding claim 38, Davydov discloses wherein the one or more positioning reference signal measurements includes an average time of arrival measurement for each of the at least one base station. (Davydov, [0025] performs observed time difference of arrival relative to the antenna of the transmitting device and the relative orientation of the device antenna whether of the UE or of an eNB).
Regarding claim 39, Davydov discloses wherein the one or more positioning reference signal measurements includes a reference signal time difference measurement for each of the at least one base station (Davydov, [0025] performs observed time difference of arrival relative to the antenna of the transmitting device and the relative orientation of the device antenna whether of the UE or of an eNB).
Regarding claim 40, Davydov discloses wherein receiving the one or more positioning reference signal measurements associated with the positioning reference signal information includes receiving a plurality of positioning reference signal measurements from the one or more radio beams transmitted from a plurality of base stations, wherein the one or more radio beams are identified in the positioning reference signal information provided to the mobile device (Davydov, [0061-65] obtaining and communicating position information of the UE the UE uses the received beamformed PRS).
Regarding claim 41, Davydov discloses storing the one or more identification values associated with the one or more radio beams transmitted by the at least one base station in a codebook (Davydov, [0086] precoding, and/or constellation mapping/demapping functionality, in encoding/decoding circuitry of the baseband circuitry may include convolution, tail-biting convolution, turbo, Viterbi, and/or Low Density Parity Check (LDPC) encoder/decoder functionality).
Regarding claim 42, Davydov discloses comprising sending the codebook to a location server (Davydov, [0086] Fig. 7 UE provides information to a location server).
Regarding claims 43-44, 46, 48, 52-61 and 63, Davydov discloses a base station ([0123] eNB), comprising a memory ([0123] computer-readable medium), a transceiver ([0123] communication link) and at least one processor ([0123] processor), these claims recite "a base station" and "an apparatus" that disclose similar steps as recited by the 
Regarding claim 64, Davydov discloses a method of determining a location of a mobile device, comprising:
receiving, on the mobile device, one or more positioning reference signals for each of a plurality of radio beams, wherein each of the plurality of radio beams is associated with a beam identification value (Davydov, [0111] the UE receives a location of the UE based on the beam information and the measurement information comprising time-of-arrival of the beam formed PRS of each of the one or more communication links from the location server);
determining a measurement value for each of the one or more positioning reference signals (Davydov, [0040] The UE calculates a Reference Signal Time Difference (RSTD) by measuring a time difference between the PRS of a neighboring cell and the PRS of its serving cell);
determining a final measurement value for each of the plurality of radio beams based on the measurement value (Davydov, [0064] to supply beam information and measurement information(i.e. final measurement) to the location server ); and
determining the location of the mobile device based on the final measurement
value for each of the plurality of radio beams (Davydov, [0066] define the position of an object based on the elevation).
	Regarding claim 65, Davydov discloses wherein the beam identification value is a synchronization signal burst index value (Davydov, [0112] the beam information comprises a beam index for each of the one or more communication links).
(Davydov, [0025] The beam information, along with time of arrival measurements, is used to determine the position or improve the position accuracy of the UE).
Regarding claim 67, Davydov discloses wherein each of the plurality of radio beams is associated with a base station, and determining the measurement value includes determining at least one time of arrival measurement for a radio beam transmitted from the base station (Davydov, [0025, 0039-40] measurements from eNBs its proximity, including the base station in communicating with the UE (known as its serving eNB), as well as neighboring eNBs performs observed time difference of arrival relative to the antenna of the transmitting device and the relative orientation of the device antenna whether of the UE or of an eNB).
Regarding claim 68, Davydov discloses wherein the plurality of radio beams is associated with a plurality of base stations, and determining the measurement value for each of the one or more positioning reference signals includes determining at least one time of arrival measurement for each of the plurality of base stations (Davydov, [0025, 0039-40] measurements from eNBs its proximity, including the base station in communicating with the UE (known as its serving eNB), as well as neighboring eNBs performs observed time difference of arrival relative to the antenna of the transmitting device and the relative orientation of the device antenna whether of the UE or of an eNB).
.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2, 4-12, 14-22, 24, 29 and 47 is/are rejected under 35 U.S.C. 103 as being unpatentable over Davydov (WO 2017/164925 A1, hereinafter "Davydov") in view of Sheng et al. (US 2018/0324022 A1, hereinafter "Sheng").
Regarding claim 1, Davydov discloses a method for determining a location of a mobile device, comprising:
determining, on the mobile device, beam identification information for one or more radio beams (Davydov, [0065, 0111] The UE may obtain beam information (i.e. beam identification) comprising an index of beam of each of the one or more communication links in which the UE is currently located and information, beam information which includes index of beam (i.e. identification values));
(Davydov, [0065, 0111] the UE may send beam information to location server, beam information which includes index of beam (i.e. identification values));
receiving, at the mobile device, positioning reference signal beam information for one or more positioning reference signals (Davydov, [0111] the UE receives a location of the UE based on the beam information and the measurement information comprising time-of-arrival of the beam formed PRS of each of the one or more communication links from the location server);
obtaining, with the mobile device, at least one measurement from at least one of the one or more positioning reference signals (Davydov, [0064-65] a measurement information calculation unit 74 In some embodiments, the UE uses the received beamformed PRS 56, along with position sensors 64, to supply beam information 62 and measurement information 72 to the location server 90); and
facilitating a location determination of the mobile device at a location-capable device based at least in part on the at least one measurement (Davydov, [0067] Magnetometers measure the direction of the magnetic field at a point in space. The beam direction information, along with time of arrival measurements, can be used to determine or improve the position accuracy of the UE).
Davydov discloses apply beamforming on the receiving antennas and based on the measurements from the received reference signal see [0058] but does not explicitly disclose generating, with the mobile device, one or more receive beams based on the positioning reference signal beam information.
(Sheng, [0055-56] the wireless terminal based on the at least one parameter to configure the beam to transmit).
It would have been obvious for one with ordinary skill in the art before the effective filing date of the claimed invention to have modified positioning for 5g systems disclosed by Davydov and synchronization signal transmission and reception disclosed by Sheng with a motivation to make this modification in order to provide improved assessment of signal strength for making determinations of cell selection, cell re-selection, and/or handover and the like (Sheng, [0024]).
Regarding claim 2, Davydov discloses beam information includes a beam index for communication links see [0112] does not explicitly disclose wherein determining the beam identification information includes determining a synchronization signal burst index value for the one or more radio beams.
Sheng from the same field of endeavor discloses disclose wherein determining the beam identification information includes determining a synchronization signal burst index value for the one or more radio beams (Sheng, [0174-0175] configured to generate the beam utilization information as a pattern of reference signals carried in a synchronization signaling (SS) block burst with corresponding synchronization signal block indices).
It would have been obvious for one with ordinary skill in the art before the effective filing date of the claimed invention to have modified positioning for 5g systems disclosed by Davydov and synchronization signal transmission and reception disclosed 
Regarding claim 4, Davydov discloses wherein determining the beam identification information includes determining a reference signal received power value or a reference signal received quality value for at least one of the one or more radio beams (Davydov, [0045] The measurements may include a Reference Signal Received Power (RSRP)).
Regarding claim 5, Davydov discloses wherein obtaining the at least one measurement includes determining a time of arrival measurement from the at least one of the one or more positioning reference signals (Davydov, [0025] The beam information, along with time of arrival measurements, is used to determine the position or improve the position accuracy of the UE).
Regarding claim 6, Davydov discloses wherein obtaining the at least one measurement includes determining an average time of arrival measurement from each of the at least one of the one or more positioning reference signals (Davydov, [0025] The beam information, along with time of arrival measurements, is used to determine the position or improve the position accuracy of the UE).
Regarding claim 7, Davydov discloses wherein obtaining the at least one measurement includes determining a reference signal time difference measurement from the at least one of the one or more positioning reference signals (Davydov, [0045] measuring the time of arrival of synchronized signals (such as the PRS)).
(Davydov, [0039] measurements from eNBs its proximity, including the base station in communicating with the UE (known as its serving eNB), as well as neighboring eNBs).
Regarding claim 9, Davydov does not explicitly disclose wherein transmitting the beam identification information includes transmitting at least one band identification value and a maximum number of supported beams associated with the at least one band identification value.
Sheng from the same field of endeavor discloses wherein transmitting the beam identification information includes transmitting at least one band identification value and a maximum number of supported beams associated with the at least one band identification value (Sheng, [0081] index transmission as a channel bit, consider an example in decimal format wherein, in a given frequency band, maximally four SS blocks are allowed to be transmitted within a SS burst set. If all four SS blocks are used for synchronization and actually transmitted).
It would have been obvious for one with ordinary skill in the art before the effective filing date of the claimed invention to have modified positioning for 5g systems disclosed by Davydov and synchronization signal transmission and reception disclosed by Sheng with a motivation to make this modification in order to provide improved assessment of signal strength for making determinations of cell selection, cell re-selection, and/or handover and the like (Sheng, [0024]).

Sheng from the same field of endeavor discloses wherein transmitting the beam identification information includes transmitting at least one band combination value and a maximum number of supported beams associated with the at least one band combination value (Sheng, [0081, 0085] index transmission as a channel bit, consider an example in decimal format wherein, in a given frequency band, maximally four SS blocks are allowed to be transmitted within a SS burst set. If all four SS blocks are used for synchronization and actually transmitted).
It would have been obvious for one with ordinary skill in the art before the effective filing date of the claimed invention to have modified positioning for 5g systems disclosed by Davydov and synchronization signal transmission and reception disclosed by Sheng with a motivation to make this modification in order to provide improved assessment of signal strength for making determinations of cell selection, cell re-selection, and/or handover and the like (Sheng, [0024]).
Regarding claims 11-12, 14-22 and 24, Davydov discloses a mobile device (Fig. 8 800 UE), comprising a memory (Fig. 8 812 storage module), a transceiver (Fig. 8 806 RF circuitry) and at least one processor (Fig. 8 804 DSP and CPU), these claims recite "a mobile device" and "an apparatus" that disclose similar steps as recited by the method of claims 1-2 and 4-10, thus are rejected with the same rationale applied against claims 1-2 and 4-10 as presented above.

Sheng from the same field of endeavor discloses wherein the one or more identification values are synchronization signal burst index values associated with each of the one or more radio beams transmitted by the at least one base station (Sheng, [0174-0175] configured to generate the beam utilization information as a pattern of reference signals carried in a synchronization signaling (SS) block burst with corresponding synchronization signal block indices).
It would have been obvious for one with ordinary skill in the art before the effective filing date of the claimed invention to have modified positioning for 5g systems disclosed by Davydov and synchronization signal transmission and reception disclosed by Sheng with a motivation to make this modification in order to provide improved assessment of signal strength for making determinations of cell selection, cell re-selection, and/or handover and the like (Sheng, [0024]).
Claims 27, 45 and 62 is/are rejected under 35 U.S.C. 103 as being unpatentable over Davydov (WO 2017/164925 A1, hereinafter "Davydov") in view of Zhang et al. (US 20180270775 A1, hereinafter "Zhang") .
Regarding claims 27, 45 and 62, Davydov does not explicitly disclose wherein providing the positioning reference signal information includes providing a beam width value for at least one of the one or more radio beams.	
(Zhang, [0040] a beam ID of the downlink synchronization channel of the cell, a frequency band of the cell, bandwidth of the cell, a physical cell identifier (PCI) of the cell, a frequency range in which the downlink synchronization channel of the cell is located, a quantity of beams of the cell, or a beam width).
It would have been obvious for one with ordinary skill in the art before the effective filing date of the claimed invention to have to include the teachings of Zhang’s system for beam information into Davydov’s positioning process with a motivation to make this modification in order to improve detection efficiency of the downlink synchronization channel (Zhang, [0152]).
Claims 31-33 and 49-51 is/are rejected under 35 U.S.C. 103 as being unpatentable over Davydov (WO 2017/164925 A1, hereinafter "Davydov") in view of Rose et al. (US 5,526,001, hereinafter "Rose") .
Regarding claims 31 and 49, Davydov discloses providing the positioning reference signal information to the mobile device but does not explicitly disclose includes providing a companion band list indicating a band list with which the mobile device may utilize concurrent beam forming for concurrently measuring time of arrival values.
Rose from the same field of endeavor discloses providing a companion band list indicating a band list with which the mobile device may utilize concurrent beam forming for concurrently measuring time of arrival values (Rose, Col. 23 line 19-45 This contains frequency band, pulse amplitude, pulse width, angle or arrival, time of arrival, stores each intercepted radar signal (radar pulses) with its measured parameters (e.g. frequency, pulse width amplitude, angle of arrival (AOA), and time of arrival (TOA), sorts the pulses into and then matches the parameters of each group against a stored library which identifies the types of radars involved. Identification of the radar allows the identity of the associated weapon, which, in turn determines the priority of the threat. A look up table provides a function of frequency band and as azimuth resulting in more accurate measurements).
It would have been obvious for one with ordinary skill in the art before the effective filing date of the claimed invention to have modified positioning for 5G systems disclosed by Davydov and synchronization signal transmission and reception disclosed by Rose with a motivation to make this modification in order to improve overall performance and accuracy (Rose, Col. 9 and 13).
Regarding claims 32 and 50, Davydov discloses providing the positioning reference signal information to the mobile device but does not explicitly disclose includes tuples of beam combinations for every companion band that can be measured together by the mobile device.
Rose from the same field of endeavor discloses tuples of beam combinations for every companion band that can be measured together by the mobile device (Rose, Col. 23 line 19-45 This contains frequency band, pulse amplitude, pulse width, angle or arrival, time of arrival, stores each intercepted radar signal (radar pulses) with its measured parameters (e.g. frequency, pulse width amplitude, angle of arrival (AOA), and time of arrival (TOA), sorts the pulses into and then matches the parameters of each group against a stored library which identifies the types of radars involved. Identification of the radar allows the identity of the associated weapon, which, in turn determines the priority of the threat. A look up table provides a function of frequency band and as azimuth resulting in more accurate measurements).
It would have been obvious for one with ordinary skill in the art before the effective filing date of the claimed invention to have modified positioning for 5G systems disclosed by Davydov and synchronization signal transmission and reception disclosed by Rose with a motivation to make this modification in order to improve overall performance and accuracy (Rose, Col. 9 and 13).
Regarding claims 33 and 51, Davydov discloses wherein the companion band list indicates at least two bands (Davydov, [0097] the baseband circuitry with a look-ip table based on a channel indicated). 
Claims 69-70, 76-77 and 79-80 is/are rejected under 35 U.S.C. 103 as being unpatentable over Davydov (WO 2017/164925 A1, hereinafter "Davydov") in view of Edge et al. (US 2017/0339516 A1, hereinafter "Edge") .
	Regarding claims 69, 76 and 79, Davydov discloses the measurement value includes determining a plurality of time of arrival measurement in a MIMO system but does not explicitly disclose determining a plurality of time of arrival measurements simultaneously for a plurality positioning reference signals.  
Edge from the same field of endeavor discloses determining a plurality of time of arrival measurements simultaneously for a plurality
(Edge, [0040] can transmit modulated signals simultaneously on the multiple carriers, and may carry pilot, control information,
overhead information, data, etc ).
It would have been obvious for one with ordinary skill in the art before the effective filing date of the claimed invention to have modified positioning process  disclosed by Davydov and positioning beacons disclosed by Edge with a motivation to make this modification in order to improve OTDOA positioning performance (Edge, [0003]).
Regarding claims 70, 77 and 80, Davydov discloses codebook in general, but does not explicitly disclose receiving, on the mobile device, a codebook comprising a synchronization signal beam index for each of the plurality of radio beams and positioning reference signal information associated with each of the plurality of radio beams; and determining, on the mobile device, the one or more positioning reference signals to be used for determining the location of the mobile device based on the codebook.
Edge from the same field of endeavor discloses receiving, on the mobile device, a codebook comprising a synchronization signal beam index for each of the plurality of radio beams and positioning reference signal information associated with each of the plurality of radio beams (Edge, [0072] the PRS code sequence as defined in 3GPP TS 36.211 could be changed (e.g. by using a different code sequence initial value which could be based on some identity for a positioning beacon)); and determining, on the mobile device, the one or more positioning reference signals to be used for determining the location of the mobile device based on the codebook (Edge, [0072] the PRS signal could be transmitted using a different frequency or set of different frequencies (e.g. via frequency hopping) for each subframe in a positioning occasion or for each positioning equation. A positioning beacon may then transmit both PRS signals that are supported).
It would have been obvious for one with ordinary skill in the art before the effective filing date of the claimed invention to have modified positioning process  disclosed by Davydov and positioning beacons disclosed by Edge with a motivation to make this modification in order to improve OTDOA positioning performance (Edge, [0003]).		
Claims 3, 13 and 23 is/are rejected under 35 U.S.C. 103 as being unpatentable over Davydov (WO 2017/164925 A1, hereinafter "Davydov") in view of Sheng et al. (US 2018/0324022 A1, hereinafter "Sheng") as applied to claims above, and further in view of Zhang et al. (US 20180270775 A1, hereinafter "Zhang").
Regarding claims 3, 13 and 23, Davydov in view of Sheng does not explicitly disclose wherein determining the beam identification information includes determining a beam width value for at least one of the one or more radio beams.
Zhang from the same field of endeavor discloses wherein determining the beam identification information includes determining a beam width value for at least one of the one or more radio beams (Zhang, [0040] a beam ID of the downlink synchronization channel of the cell, a frequency band of the cell, bandwidth of the cell, a physical cell identifier (PCI) of the cell, a frequency range in which the downlink synchronization channel of the cell is located, a quantity of beams of the cell, or a beam width).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LUNA WEISSBERGER whose telephone number is (571)272-3315.  The examiner can normally be reached on Monday-Friday 7:40am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JEFFREY RUTKOWSKI can be reached on (571)270-1215.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-






/L.T.W./Examiner, Art Unit 2415           

/JEFFREY M RUTKOWSKI/Supervisory Patent Examiner, Art Unit 2415